HOFFMAN, Judge,
concurring and dissenting:
I concur in the Majority’s disposition of appellant’s claim that the Commonwealth presented sufficient evidence to sustain a conviction of possession of a prohibited offensive weapon.1 I disagree with the Majority’s disposition of appellant’s claim that counsel was ineffective in failing to file a motion to suppress physical evidence seized at the time of arrest.
I agree that counsel is not required to file a motion to suppress if such a motion has little chance for success. Commonwealth v. Fisher, 243 Pa.Super. 128, 364 A.2d 483 (filed September, 1976); Commonwealth v. Hill, 231 Pa.Super. 371, 331 A.2d 777 (1974). The issue at a suppression hearing is whether the police had probable cause for a stop and whether the police intrusion upon the liberty of an accused was reasonable. U.S.Const. Amendment IV; see also, Rule 323, Pa.R.Crim.P., 19 P. S. Appendix. The Majority relies on the trial transcript to determine that a motion to suppress would have had no merit. However, at trial, the only finding is on the question of guilt or innocence of the accused. The fact-finder does not decide issues of probable cause or reasonableness. The factfinder may, indeed, have believed all of the police testimony, including evidence concerning the circumstances surrounding the arrest. On the other hand, the factfinder may have believed that appellant was guilty of the crime charged, but not have considered the issue of reasonableness of the police conduct, or have discredited police testimony concerning the search. We do not know what the factfinder concluded- on the issue which the Majority resolves against the accused by its own selective reading of the record and de novo factfinding. That exercise of review is improper.
*315Therefore, I would remand the instant case for an evidentiary hearing on the issue of whether appellant’s counsel was ineffective for failing to file a motion to suppress. See Commonwealth v. Twiggs, 460 Pa. 105, 331 A.2d 440 (1975); Commonwealth v. Fisher, supra.

. Act of December 6, 1972, P.L. 1482, No. 334, § 1; 18 Pa.C.S. § 908.